Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 1 of 14 Page ID #:173




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                     CASE NO.: 2:20-cv-01266 JFW
11      DELIA RODRIGUEZ,                             (KSx)
                                                      (Assigned to District Judge John F. Walter)
12                          Plaintiff,               (Assigned to Magistrate Judge Karen L.
        v.                                           Stevenson)
13

14
        LOWE’S HOME CENTERS, LLC;                    [PROPOSED] PROTECTIVE
        DOES 1 TO 25,                                ORDER
15
                            Defendants.
16

17       The Court having read the parties’ Stipulated Protective Order in this matter, and
18    good cause appearing, the Court hereby enters the following protective order:
19       1. A. PURPOSES AND LIMITATIONS
20           Discovery in this action is likely to involve production of confidential,
21    proprietary, or private information for which special protection from public
22    disclosure and from use for any purpose other than prosecuting this litigation may
23    be warranted. Accordingly, the parties acknowledge that this Order does not confer
24    blanket protections on all disclosures or responses to discovery and that the
25    protection it affords from public disclosure and use extends only to the limited
26    information or items that are entitled to confidential treatment under the applicable
27    legal principles. The parties further acknowledge, as set forth in Section 12.3,
28    below, that this Order does not entitle them to file confidential information under
                                               -1-
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 2 of 14 Page ID #:174




 1    seal. Rather, when the parties seek permission from the court to file material under
 2    seal, the parties must comply with Civil Local Rule 79-5 and with any pertinent
 3    orders of the assigned District Judge and Magistrate Judge.
 4          B. GOOD CAUSE STATEMENT
 5          Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that
 6    the Court, upon a showing of good cause may “issue an order to protect a party from
 7    annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 8    26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s
 9    Confidential Documents contain proprietary and confidential trade secret
10    information relating to Defendant Lowe’s Home Centers, LLC’s business practices
11    and its safety protocol. Defendant Lowe’s Home Centers, LLC. (“Defendant” or
12    “Lowe’s”) derives independent economic value from maintaining the confidentiality
13    of the policies and procedures set forth in these Confidential Documents.
14          Defendant is a retailer in the home improvement industry and has conducted
15    business in California since 1998. The home improvement retail industry is very
16    competitive. As a result of years of investing time and money in research and
17    investigation, Defendant developed the policies contained in the Confidential
18    Documents for the purposes of maintaining the security and accessibility of its
19    merchandise, providing quality customer service, and ensuring the safety of its
20    employees and customers. These policies and procedures, as memorialized in the
21    Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
22    used for the purposes of maintaining safety at its stores and creating efficient and
23    organized work environments for its employees. As a result, Defendant is able to
24    minimize the waste of any resources, which is a key factor in generating profitability
25    for its business.
26          Defendant derives economic value from maintaining the secrecy of its
27    Confidential Documents. If disclosed to the public, the trade secret information
28    contained in Defendant’s Confidential Documents would reveal Defendant’s
                                              -2-
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 3 of 14 Page ID #:175




 1    internal operations and could potentially be used by competitors as a means to
 2    compete for its customers, interfere with its business plans and thereby gain unfair
 3    business advantages. If Defendant’s safety protocol were revealed to the general
 4    public, it would hinder Defendant’s ability to effectively resolve and minimize
 5    liability claims, and its goal of protecting its customers and employees from theft
 6    and other crimes. Unrestricted or unprotected disclosure of such information would
 7    result in prejudice or harm to Defendant by revealing Lowe’s competitive
 8    confidential information, which has been developed at the expense of Lowe’s and
 9    which represents valuable tangible and intangible assets. Accordingly, the parties
10    respectfully submit that there is good cause for the entry of this Protective Order.
11    2.     DEFINITIONS
12           2.1    Action: The instant action: Delia Rodriguez v. Lowe’s Home
13    Centers, LLC., et al, Case No: 2:20-cv-01266 JFW (KSx).
14           2.2    Challenging Party: a Party or Non-Party that challenges the
15    designation of information or items under this Order.
16           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17    how it is generated, stored or maintained) or tangible things that qualify for
18    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19    the Good Cause Statement.
20           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21    their support staff).
22           2.5    Designating Party: a Party or Non-Party that designates information or
23    items that it produces in disclosures or in responses to discovery as
24    “CONFIDENTIAL.”
25           2.6    Disclosure or Discovery Material: all items or information, regardless
26    of the medium or manner in which it is generated, stored, or maintained (including,
27    among other things, testimony, transcripts, and tangible things), that are produced or
28    generated in disclosures or responses to discovery in this matter.
                                              -3-
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 4 of 14 Page ID #:176




 1          2.7    Expert: a person with specialized knowledge or experience in a matter
 2    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3    an expert witness or as a consultant in this Action.
 4          2.8    House Counsel: attorneys who are employees of a party to this Action.
 5    House Counsel does not include Outside Counsel of Record or any other outside
 6    counsel.
 7          2.9    Non-Party: any natural person, partnership, corporation, association, or
 8    other legal entity not named as a Party to this action.
 9          2.10 Outside Counsel of Record: attorneys who are not employees of a
10    party to this Action but are retained to represent or advise a party to this Action and
11    have appeared in this Action on behalf of that party or are affiliated with a law firm
12    which has appeared on behalf of that party, and includes support staff.
13          2.11 Party: any party to this Action, including all of its officers, directors,
14    employees, consultants, retained experts, and Outside Counsel of Record (and their
15    support staffs).
16          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17    Discovery Material in this Action.
18          2.13 Professional Vendors: persons or entities that provide litigation
19    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20    demonstrations, and organizing, storing, or retrieving data in any form or medium)
21    and their employees and subcontractors.
22          2.14 Protected Material: any Disclosure or Discovery Material that is
23    designated as “CONFIDENTIAL.”
24          2.15 Receiving Party: a Party that receives Disclosure or Discovery
25    Material from a Producing Party.
26    3.    SCOPE
27          The protections conferred by this Order cover not only Protected Material (as
28    defined above), but also (1) any information copied or extracted from Protected
                                               -4-
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 5 of 14 Page ID #:177




 1    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 2    and (3) any deposition testimony, conversations, or presentations by Parties or their
 3    Counsel that might reveal Protected Material, other than during a court hearing or at
 4    trial.
 5             Any use of Protected Material during a court hearing or at trial shall be
 6    governed by the orders of the presiding judge. This Order does not govern the use
 7    of Protected Material during a court hearing or at trial.
 8    4.       DURATION
 9             Even after final disposition of this litigation, the confidentiality obligations
10    imposed by this Order shall remain in effect until a Designating Party agrees
11    otherwise in writing or a court order otherwise directs. Final disposition shall be
12    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
13    or without prejudice; and (2) final judgment herein after the completion and
14    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
15    including the time limits for filing any motions or applications for extension of time
16    pursuant to applicable law.
17    5.       DESIGNATING PROTECTED MATERIAL
18             5.1   Exercise of Restraint and Care in Designating Material for Protection.
19    Each Party or Non-Party that designates information or items for protection under
20    this Order must take care to limit any such designation to specific material that
21    qualifies under the appropriate standards. The Designating Party must designate for
22    protection only those parts of material, documents, items, or oral or written
23    communications that qualify so that other portions of the material, documents,
24    items, or communications for which protection is not warranted are not swept
25    unjustifiably within the ambit of this Order.
26             Mass, indiscriminate, or routinized designations are prohibited. Designations
27    that are shown to be clearly unjustified or that have been made for an improper
28    purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                  -5-
                                      [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 6 of 14 Page ID #:178




 1    unnecessary expenses and burdens on other parties) may expose the Designating
 2    Party to sanctions.
 3          If it comes to a Designating Party’s attention that information or items that it
 4    designated for protection do not qualify for protection, that Designating Party must
 5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6          5.2      Manner and Timing of Designations. Except as otherwise provided in
 7    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9    under this Order must be clearly so designated before the material is disclosed or
10    produced.
11          Designation in conformity with this Order requires:
12                (a) for information in documentary form (e.g., paper or electronic
13    documents, but excluding transcripts of depositions), that the Producing Party affix
14    at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
15    legend”), to each page that contains protected material. If only a portion or portions
16    of the material on a page qualifies for protection, the Producing Party also must
17    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
18    margins).
19          A Party or Non-Party that makes original documents available for inspection
20    need not designate them for protection until after the inspecting Party has indicated
21    which documents it would like copied and produced. During the inspection and
22    before the designation, all of the material made available for inspection shall be
23    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24    documents it wants copied and produced, the Producing Party must determine which
25    documents, or portions thereof, qualify for protection under this Order. Then, before
26    producing the specified documents, the Producing Party must affix the
27    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28    portion or portions of the material on a page qualifies for protection, the Producing
                                               -6-
                                    [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 7 of 14 Page ID #:179




 1    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 2    markings in the margins).
 3                (b) for testimony given in depositions that the Designating Party identifies
 4    on the record, before the close of the deposition as protected testimony.
 5                (c) for information produced in some form other than documentary and
 6    for any other tangible items, that the Producing Party affix in a prominent place on
 7    the exterior of the container or containers in which the information is stored the
 8    legend “CONFIDENTIAL.” If only a portion or portions of the information
 9    warrants protection, the Producing Party, to the extent practicable, shall identify the
10    protected portion(s).
11          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
12    failure to designate qualified information or items does not, standing alone, waive
13    the Designating Party’s right to secure protection under this Order for such material.
14    Upon timely correction of a designation, the Receiving Party must make reasonable
15    efforts to assure that the material is treated in accordance with the provisions of this
16    Order.
17    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
19    designation of confidentiality at any time that is consistent with the Court’s
20    Scheduling Order.
21          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
22    resolution process under Local Rule 37-1 et seq.
23          6.3      The burden of persuasion in any such challenge proceeding shall be on
24    the Designating Party. Frivolous challenges, and those made for an improper
25    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26    parties) may expose the Challenging Party to sanctions. Unless the Designating
27    Party has waived or withdrawn the confidentiality designation, all parties shall
28    continue to afford the material in question the level of protection to which it is
                                                -7-
                                    [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 8 of 14 Page ID #:180




 1    entitled under the Producing Party’s designation until the Court rules on the
 2    challenge.
 3    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5    disclosed or produced by another Party or by a Non-Party in connection with this
 6    Action only for prosecuting, defending, or attempting to settle this Action. Such
 7    Protected Material may be disclosed only to the categories of persons and under the
 8    conditions described in this Order. When the Action has been terminated, a
 9    Receiving Party must comply with the provisions of Section 13 below.
10          Protected Material must be stored and maintained by a Receiving Party at a
11    location and in a secure manner that ensures that access is limited to the persons
12    authorized under this Order.
13          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
14    otherwise ordered by the court or permitted in writing by the Designating Party, a
15    Receiving Party may disclose any information or item designated
16    “CONFIDENTIAL” only to:
17                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
18    well as employees of said Outside Counsel of Record to whom it is reasonably
19    necessary to disclose the information for this Action;
20                (b) the officers, directors, and employees (including House Counsel) of
21    the Receiving Party to whom disclosure is reasonably necessary for this Action;
22                (c) Experts (as defined in this Order) of the Receiving Party to whom
23    disclosure is reasonably necessary for this Action and who have signed the
24    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                (d) the court and its personnel;
26                (e) court reporters and their staff;
27                (f) professional jury or trial consultants, mock jurors, and Professional
28    Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                 -8-
                                     [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 9 of 14 Page ID #:181




 1    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2              (g) the author or recipient of a document containing the information or a
 3    custodian or other person who otherwise possessed or knew the information;
 4              (h) during their depositions, witnesses, and attorneys for witnesses, in the
 5    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 6    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 7    form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 8    confidential information unless they sign the “Acknowledgment and Agreement to
 9    Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
10    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
11    depositions that reveal Protected Material may be separately bound by the court
12    reporter and may not be disclosed to anyone except as permitted under this
13    Protective Order; and
14              (i) any mediator or settlement officer, and their supporting personnel,
15    mutually agreed upon by any of the parties engaged in settlement discussions.
16    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17    OTHER LITIGATION
18          If a Party is served with a subpoena or a court order issued in other litigation
19    that compels disclosure of any information or items designated in this Action as
20    “CONFIDENTIAL,” that Party must:
21              (a) promptly notify in writing the Designating Party. Such notification
22    shall include a copy of the subpoena or court order unless prohibited by law;
23              (b) promptly notify in writing the party who caused the subpoena or order
24    to issue in the other litigation that some or all of the material covered by the
25    subpoena or order is subject to this Protective Order. Such notification shall include
26    a copy of this Protective Order; and
27              (c) cooperate with respect to all reasonable procedures sought to be
28    pursued by the Designating Party whose Protected Material may be affected.
                                               -9-
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 10 of 14 Page ID #:182




  1         If the Designating Party timely seeks a protective order, the Party served with
  2   the subpoena or court order shall not produce any information designated in this
  3   action as “CONFIDENTIAL” before a determination by the court from which the
  4   subpoena or order issued, unless the Party has obtained the Designating Party’s
  5   permission, or unless otherwise required by the law or court order. The Designating
  6   Party shall bear the burden and expense of seeking protection in that court of its
  7   confidential material and nothing in these provisions should be construed as
  8   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  9   directive from another court.
 10   9.    A    NON-PARTY’S          PROTECTED         MATERIAL       SOUGHT         TO      BE
 11   PRODUCED IN THIS LITIGATION
 12             (a) The terms of this Order are applicable to information produced by a
 13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 14   produced by Non-Parties in connection with this litigation is protected by the
 15   remedies and relief provided by this Order. Nothing in these provisions should be
 16   construed as prohibiting a Non-Party from seeking additional protections.
 17             (b) In the event that a Party is required, by a valid discovery request, to
 18   produce a Non-Party’s confidential information in its possession, and the Party is
 19   subject to an agreement with the Non-Party not to produce the Non-Party’s
 20   confidential information, then the Party shall:
 21                (1) promptly notify in writing the Requesting Party and the Non-Party
 22   that some or all of the information requested is subject to a confidentiality
 23   agreement with a Non-Party;
 24                (2) promptly provide the Non-Party with a copy of the Protective
 25   Order in this Action, the relevant discovery request(s), and a reasonably specific
 26   description of the information requested; and
 27                (3) make the information requested available for inspection by the
 28   Non-Party, if requested.
                                              - 10 -
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 11 of 14 Page ID #:183




  1             (c) If a Non-Party represented by counsel fails to commence the process
  2   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  3   notice and accompanying information or fails contemporaneously to notify the
  4   Receiving Party that it has done so, the Receiving Party may produce the Non-
  5   Party’s confidential information responsive to the discovery request. If an
  6   unrepresented Non-Party fails to seek a protective order from this court within 14
  7   days of receiving the notice and accompanying information, the Receiving Party
  8   may produce the Non-Party’s confidential information responsive to the discovery
  9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 10   not produce any information in its possession or control that is subject to the
 11   confidentiality agreement with the Non-Party before a determination by the court
 12   unless otherwise required by the law or court order. Absent a court order to the
 13   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 14   this court of its Protected Material.
 15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 16         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 17   Protected Material to any person or in any circumstance not authorized under this
 18   Protective Order, the Receiving Party must immediately (a) notify in writing the
 19   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 20   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 21   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 22   request such person or persons to execute the “Acknowledgment and Agreement to
 23   Be Bound” that is attached hereto as Exhibit A.
 24   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 25   PROTECTED MATERIAL
 26         When a Producing Party gives notice to Receiving Parties that certain
 27   inadvertently produced material is subject to a claim of privilege or other protection,
 28   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                              - 11 -
                                    [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 12 of 14 Page ID #:184




  1   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  2   may be established in an e-discovery order that provides for production without
  3   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
  4   as the parties reach an agreement on the effect of disclosure of a communication or
  5   information covered by the attorney-client privilege or work product protection, the
  6   parties may incorporate their agreement into this Protective Order.
  7   12.      MISCELLANEOUS
  8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  9   person to seek its modification by the Court in the future.
 10            12.2 Right to Assert Other Objections. No Party waives any right it
 11   otherwise would have to object to disclosing or producing any information or item
 12   on any ground not addressed in this Protective Order. Similarly, no Party waives
 13   any right to object on any ground to use in evidence of any of the material covered
 14   by this Protective Order.
 15            12.3 Filing Protected Material. A Party that seeks to file under seal any
 16   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 17   orders of the assigned District Judge and Magistrate Judge. If a Party's request to
 18   file Protected Material under seal is denied by the court, then the Receiving Party
 19   may file the information in the public record unless otherwise instructed by the
 20   court.
 21   13.      FINAL DISPOSITION
 22            After the final disposition of this Action, as defined in Section 4, within 60
 23   days of a written request by the Designating Party, each Receiving Party must return
 24   all Protected Material to the Producing Party or destroy such material. As used in
 25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 26   summaries, and any other format reproducing or capturing any of the Protected
 27   Material. Whether the Protected Material is returned or destroyed, the Receiving
 28   Party must submit a written certification to the Producing Party (and, if not the same
                                                - 12 -
                                     [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 13 of 14 Page ID #:185




  1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  2   (by category, where appropriate) all the Protected Material that was returned or
  3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  4   abstracts, compilations, summaries or any other format reproducing or capturing any
  5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  8   reports, attorney work product, and consultant and expert work product, even if such
  9   materials contain Protected Material. Any such archival copies that contain or
 10   constitute Protected Material remain subject to this Protective Order as set forth in
 11   Section 4.
 12   14.   Any violation of this Order may be punished by any and all appropriate
 13   measures including, without limitation, contempt proceedings and/or monetary
 14   sanctions.
 15

 16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 17

 18   DATED: June 26, 2020
 19                                             ___________________________________
                                                       KAREN L. STEVENSON
 20                                             UNITED STATES MAGISTRATE JUDGE
 21

 22

 23

 24

 25

 26

 27

 28
                                              - 13 -
                                   [PROPOSED] PROTECTIVE ORDER
Case 2:20-cv-01266-JFW-KS Document 18 Filed 06/26/20 Page 14 of 14 Page ID #:186




  1                                       EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I, __________________________________________ [print or type full name], of
  5   _________________________________________________________ [print or type
  6   full address], declare under penalty of perjury that I have read in its entirety and
  7   understand the Protective Order that was issued by the United States District Court
  8   for the Central District of California on _________________________ in the case of
  9   Delia Rodriguez vs. Lowe’s Home Centers, LLC, et al., Case No: 2:20-cv-01266 JFW
 10   (KSx). I agree to comply with and to be bound by all the terms of this Protective
 11   Order and I understand and acknowledge that failure to so comply could expose me
 12   to sanctions and punishment in the nature of contempt. I solemnly promise that I will
 13   not disclose in any manner any information or item that is subject to this Protective
 14   Order to any person or entity except in strict compliance with the provisions of this
 15   Order.
 16         I further agree to submit to the jurisdiction of the United States District Court
 17   for the Central District of California for the purpose of enforcing the terms of this
 18   Protective Order, even if such enforcement proceedings occur after termination of this
 19   action. I hereby appoint __________________________ [print or type full name] of
 20   _______________________________________________ [print or type full address
 21   and telephone number] as my California agent for service of process in connection
 22   with this action or any proceedings related to enforcement of this Protective Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25

 26   Printed name: _______________________________
 27

 28   Signature: __________________________________
                                             - 14 -
                                  [PROPOSED] PROTECTIVE ORDER
